Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 8, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146680(50)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  ______________________________                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                    SC: 146680                                        Justices
  IN RE SANDERS, Minors                                             COA: 313385
                                                                    Jackson CC: 11-002828-NA
  ______________________________

        On order of the Chief Justice, the motion of the State Bar of Michigan Family Law
  Council for leave to file as amicus curiae in support of the brief filed on August 6, 2013,
  by Legal Services Association of Michigan, Michigan State Planning Body for the
  Delivery of Legal Services to the Poor, American Civil Liberties Union Fund of
  Michigan Coalition to End Domestic and Sexual Violence, and National Association of
  Counsel for Children is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 8, 2013
                                                                               Clerk